DETAILED ACTION
This action is in response to the amendment 02/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith M. Baxter (Reg. #31,233).

Please amend the claims as follows:
1. (currently amended) A micro-grid system comprising:
at least one renewable power source selected from the group consisting of photovoltaic cells and wind powered generators connected to the micro-grid through at least one converter;
an electrical connection between the micro-grid and a power utility generating power through at least one of carbon fuel combustion and hydroelectric power;
an electrical link between the micro-grid and a power load consuming power of the micro-grid including at least one sensor for detecting power factor and power consumption of the load; and
 operation of the at least one converter to provide power factor compensation for sensed power factors less than one using the at least one renewable power source; and,
wherein the electronic controller further operates to prioritize using reactive power from the utility over using the renewable power source as a function of a monetary penalty for power factor correction beyond a threshold established by the utility.

3. (currently amended) A micro-grid system comprising: 
at least one renewable power source selected from the group consisting of photovoltaic cells and wind powered generators connected to the micro-grid through at least one converter; 
an electrical connection between the micro-grid and a power utility generating power through at least one of carbon fuel combustion and hydroelectric power; 
an electrical link between the micro-grid and a power load consuming power of the micro-grid including at least one sensor for detecting power factor and power consumption of the load; 
an electronic controller monitoring the at least one sensor and executing a stored program to control  operation of the at least one converter to provide power factor compensation for sensed power factors less than one using the at least one renewable power source; and 

 
4. (currently amended) A micro-grid system comprising: 
at least one renewable power source selected from the group consisting of photovoltaic cells and wind powered generators connected to the micro-grid through at least one converter; 
an electrical connection between the micro-grid and a power utility generating power through at least one of carbon fuel combustion and hydroelectric power; 
an electrical link between the micro-grid and a power load consuming power of the micro-grid including at least one sensor for detecting power factor and power consumption of the load; and 
an electronic controller monitoring the at least one sensor and executing a stored program to control  operation of the at least one converter to provide power factor compensation for sensed power factors less than one using the at least one renewable power source; and 
wherein the micro-grid system further includes a set of batteries switchably communicating with the micro-grid and wherein the electronic controller operates to prioritize a use of other sources of real power with respect to use of the batteries 

Allowable Subject Matter
Claims 1, 3 – 7 and 9 – 12 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the electronic controller further operates to prioritize using reactive power from the utility over using the renewable power source as a function of a monetary penalty for power factor correction beyond a threshold established by the utility”. 
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the micro-grid system further includes a set of capacitors switchably communicating with the micro-grid and wherein the electronic controller operates to prioritize obtaining reactive power from the utility over switchably connecting the capacitors to the micro-grid for power factor correction as a function of a monetary penalty for power factor correction beyond a threshold established by the utility”.
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the micro-grid system further includes a set of batteries switchably communicating with the micro-grid and wherein the electronic controller operates to prioritize a use of other sources of real power with respect to use of the batteries according to the cost of other resource power generation and a rate of cycling between battery charging and discharging”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein step (b) prioritizes obtaining reactive power from the utility over using the renewable power source for reactive power as a function of a monetary penalty for power factor correction beyond a threshold established by the utility”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the micro-grid system further includes a set of capacitors switchably communicating with the micro-grid and including the step of switching the capacitors to the micro-grid to provide for reactive power while prioritizing obtaining reactive power from the utility over switchably connecting the capacitors to the micro-grid for power factor correction as a function of a monetary penalty for power factor correction beyond a threshold established by the utility”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the micro-grid system further includes a set of batteries switchably communicating with the micro-grid and further including the step of switching the batteries to the micro-grid to provide for real power prioritized with respect to other sources of real power based on the cost of other resource power generation and to reduce a rate of cycling between battery charging and discharging”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2020/0142437 discloses a power-source power factor control system, phase modifying and active filter with power factor improvement to avoid penalty on electicity charges.
US Pub. No. 2017/0040799 discloses a zero droop voltage control for smart inverters with power factor correction to reduce penalties from utility.
US Pub. No. 2010/0037189 discloses power factor correction using hierarchical context of a power monitoring system with penalty and cost determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex Torres-Rivera/           Primary Examiner, Art Unit 2838